ﬁﬂm’teh évtates @nurt of Qppwlg

For the Seventh Circuit
Chicago, Illinois 60604

Argued September 16, 2003
Decided August 30, 2004

Before
Hon. Joel M. Flaum, Circuit Judge

Hon. Diane P. Wood, Circuit Judge

Hon. Ann Clare Williams, Circuit Judge

Nos. 03—1494 & 03-1495

Reliance Insurance Co., Appeals from the United States
Plaintiff, District Court for the
Southern District of Indiana,
v. Indianapolis Division
Raybestos Products Co., No. IP 97-0027-C—Y/B

Defendant/ T hird—Party Plaintiff-A ppel lee,

Richard L. Young, Judge.
V.

United States Fidelity & Guaranty Co.
and Westchester Fire Insurance Co.,

T hird—Party Defendants-Appellants.
O R D E R

The published Opinion issued by the Court in the above matter on August 27, 2004 is
amended as follows:

Page 3, second full paragraph, section 6. ARBITRATION, ﬁrst sentence should read:

Should any dispute arise out of or related to this endorsement and contract
of insurance which cannot be resolved in the normal course of business with

Nos. 03-1494 & 03-1495 Page 2

respect to the validity or interpretation of this insurance contract, or

the performance of the respective obligations of the parties to this
insurance contract, then, upon written demands of either party to the
contract, the matter or matters upon this [sic] [which?] agreement cannot
be reached shall be settled by arbitration in accordance with the rules

of the American Arbitration Association, or the Defense Research
Institute arbitration program.

So ORDERED.